Exhibit Third Quarter 2009 Investor Conference Call, November 10, 2009,4:30pm (ET) Good afternoon and welcome to Celsius Holdings, Inc’s Third Quarter 2009 investor conference call.Joining me on the call today is Steve Haley, the company’s Chief Executive Officer and Jan Norelid, Chief Financial Officer. During the course of this conference call we will make forward-looking statements regarding future events and the future performance of the Company.We caution you that such statements reflect our best judgment based on factors currently known to us, and that you should not rely on such forward-looking statements since our actual events or results could differ materially as a result of a number of important factors.These factors include general economic and business conditions, trends, the impact of competition, technology and regulations and other risks and uncertainties discussed in the reports we file from time to time with the Securities and Exchange Commission.We assume no obligation to update any forward-looking statements or other information provided during this conference call. In adherence to Regulation Fair Disclosure, the Company has provided information in its third quarter financial results press release and this publicly announced financial results conference call.We will not provide any further guidance or updates on our performance during the quarter unless we do so in a public forum. Operator turns call over to Steve Thanks and thank you for joining us for our Third Quarter 2009 investor conference call. Financial results for this third quarter of 2009 were released to the public on November 6th through our press release distributed on that Friday afternoon.You can view a copy of this document on our web-site at www.celsius.com in the investor section. This is our seventh quarterly call as a public company and with so much progress being made; we will change the structure of the call a bit. I’m going to turn it over to Jan, our Chief Financial Officer, for the financial details on the specific numbers for the quarter earlier than usual. After Jan reviews the financials, I’ll then provide more of a state of the company update on our progress. As usual we will leave ample time for your questions. On our August 6th earnings call for the 2nd quarter, I explained that we felt we were moving from the foundation building phase of the company to the more exciting growth phase. Our focus is on growing our distribution and even though our quarter over quarter revenue showed only a 12% increase for this quarter, the number of new retailers that are agreeing to put Celsius on their shelves is now increasing at a fast pace. This combined with increasing same store sales rates for our established or mature retailers gives us a high degree of optimism. Before I get into some of the examples, let me turn it over to our CFO, Jan Norelid, for a run down on this quarter’s financial details. Jan. Good afternoon and thank you for joining us today. Our revenue for the quarter was $1.3 million as compared to $435,000 for the same quarter a year ago. The increase of 208.4 % was mainly due to increased sales in all sales channels and many new customers. The larger new customers were 7-11, Supervalu, A/P Pathmark, etc. Our gross profit for the quarter was 42.9% as compared to negative 4.8% for the same quarter last year. The margin this year was in line with previous quarters of this year. Last year we had a large write-down of inventory that affected the margin negatively. Without the write down, gross profit for the same quarter last year would have been 41.8% Our operating expenses have increased compared to the same quarter last year.Our sales and marketing expenses were $2.6 million this year as compared to $1.4 million for the same quarter last year. The main reason for the increase is our investment in traditional advertising, i.e. radio, TV and some print ads and also increased employee cost as we have beefed up our sales side.
